



Exhibit 10.2
    


TIVO CORPORATION
EXECUTIVE SEVERANCE AND ARBITRATION AGREEMENT




THIS EXECUTIVE SEVERANCE AND ARBITRATION AGREEMENT (the “Agreement”) is made and
entered into as of May 31, 2019 by and between TiVo Corporation, a Delaware
corporation (the “Company”) and Dave Shull (“Executive”). Capitalized terms used
but not otherwise defined in this Agreement shall have the meanings set forth in
Executive’s offer letter agreement with the Company (the “Offer Letter”).


WHEREAS, to induce Executive to enter into and remain in the employ of the
Company, and for other good and valuable consideration, the Board has
recommended and authorized the Company to enter into a severance agreement in
the form hereof with Executive.


NOW, THEREFORE, the Company and Executive agree as follows:


1.
Payment of Severance Benefit.



(a)    Severance for Qualifying Termination. In the event that (a) Executive’s
employment is terminated by the Company or a Subsidiary (as hereinafter defined)
without Cause (as hereinafter defined) and other than as a result of Executive’s
death or Disability, or (b) Executive does not become the Chief Executive
Officer of either of the parent companies holding the Company’s Product business
or IP Licensing business at the completion of the separation contemplated by the
Company’s announcement on May 9, 2019, or (c) Executive voluntarily terminates
his employment with the Company and its Subsidiaries with Good Reason (as
hereinafter defined), and provided that such termination constitutes a
“separation from service” (as defined under Treasury Regulation Section
1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), then subject to Executive’s obligations below,
Executive shall be entitled to receive, in addition to Executive’s Base Salary
accrued (and unpaid) through Executive’s last day of employment and all incurred
but unreimbursed business expenses through the date of Executive’s Separation
from Service that are reimbursable in accordance with the Company’s then-current
reimbursement policy, the following (collectively, the “Severance Benefits”):


(i)    An amount equal to 100% of Executive’s annual Base Salary in effect on
the date of such termination (without giving effect to any change of pay
triggering a Good Reason resignation), with such amount to be paid in
installments, pursuant to the Company’s regularly scheduled payroll periods,
over the 12-month period following Executive’s Separation from Service;
provided, however, that the first such installment will be paid on the 90th day
following Executive’s Separation from Service and will include the amount of any
such installments that Executive would have received on or prior to such 90th
day under the original schedule but for the delay while waiting for such 90th
day, and the balance of such installments will be paid as originally scheduled.


(ii)    Annual Incentive Payments.


(A) If Executive’s termination occurs prior to the end of six months from
Executive’s Start Date, no Annual Incentive.


(B) If Executive’s termination occurs six months or more from Executive’s Start
Date, a prorated Annual Incentive under the EIP for the fiscal year in which the
termination occurred equal to (x) the amount of the Annual Incentive for such
fiscal year (as determined by the Compensation Committee based on achievement of
the applicable performance goal(s)), multiplied by (y) a fraction, the numerator
of which is the number of days Executive is employed by the Company or a
Subsidiary during such fiscal year and the denominator of which is the total of
days during such fiscal year, with such amount to be paid in a lump sum at the
same time other senior executives are paid Annual Incentives, but in no event
later than March 15th of the year following such fiscal year. For clarity, if
the termination occurs after the end of a fiscal year and before the bonus for
that year has been paid, (i) Executive shall remain eligible for such prior
year’s bonus and the fraction for such prior year shall equal 1.0 (unless
reduced by operation of either the Proration Factor set forth in the EIP or the
pro ration for partial year served specified in Executive’s Offer Letter), and
(ii) Executive shall otherwise remain eligible for a pro rated bonus for the
year of actual termination as provided in this paragraph.


(iii)     Welfare Benefits. The Welfare Benefits described in Section 2(a)
below.


1

--------------------------------------------------------------------------------







(b)    Notwithstanding anything to the contrary in this Agreement, the transfer
of Executive’s employment from the Company to a Subsidiary (or to an entity of
which the Company is a Subsidiary) or from a Subsidiary to the Company or to
another Subsidiary (or to an entity of which the Company is a Subsidiary), by
itself, shall not be considered a termination of Executive’s employment,
provided that (i) the transfer is done pursuant to the assignment provisions of
the Offer Letter and (ii) Executive remains the Chief Executive Officer of the
Company.


(c)    For purposes of this Agreement, “Cause” means the occurrence of any one
or more of the following: (i) conviction of any felony or any act of fraud,
misappropriation or embezzlement which has an immediate and materially adverse
effect on the Company or a Subsidiary; (ii) engaging in a fraudulent act to the
material damage or prejudice of the Company or a Subsidiary or engaging in
misconduct materially damaging to the property, business or reputation of the
Company or a Subsidiary; (iii) failure to comply in any material respect with
the terms of any applicable employment agreement or any written policies or
willful failure to comply in any material respect with directives of the Board,
in each case where there is an immediate and materially adverse effect on the
Company or a Subsidiary and which has not been corrected within 30 days after
written notice from the Company to Executive describing of such failure; (iv)
any material act or omission involving willful misconduct or gross negligence in
the performance of employment duties which has an immediate and materially
adverse effect on the Company or a Subsidiary and which has not been corrected
within 30 days after written notice from the Company describing the alleged acts
by Executive; (v) material breach of any other agreement with the Company, which
has an immediate and materially adverse effect on the Company or a Subsidiary
and which has not been cured within 30 days after written notice from the
Company describing such breach; or (vi) engaging in substance abuse which
impacts the performance of Executive’s duties and which has not been corrected
within 30 days after written notice from the Company describing such performance
issues (provided that the Company shall only be required to provide two such
written notices prior to terminating Executive for Cause under this subpart
(vi)).


(d)    For purposes of this Agreement, “Disability” means Executive has been
unable to substantially perform his regular employment obligations under the
Offer Letter for more than 120 days in any consecutive 365 day period, after
being provided reasonable accommodation, due to a mental or physical illness,
accident or incapacity. A Disability termination shall occur upon written notice
from the Company given when Executive is Disabled. Notwithstanding any other
provision hereof, nothing in the definition of Disability herein shall be deemed
to affect the Company’s ability to terminate Executive for “Cause” in the event
of substance abuse (subject to the notice and cure provisions of the Cause
definition related thereto).


(e)    For purposes of this Agreement, “Good Reason” means the occurrence of any
of the following without Executive’s prior written consent: (i) a material
diminution in Executive’s authority, duties or responsibilities; (ii) the
assignment to Executive of any duties or responsibilities that are materially
inconsistent with those of a Chief Executive Officer or Executive’s authority,
duties or responsibilities; (iii) a 10% or greater diminution in Executive’s
base salary; (iv) a relocation of Executive’s principal place of employment to a
new work site requiring an increase in one-way commute from Executive’s
residence of more than 35 miles; (v) the Compensation Committee’s failure to
make any awards specified in the Offer Letter that are subject to the
Compensation Committee’s approval; or (vi) the Company’s material breach of this
Agreement or the Offer Letter, which has not been cured within 30 days after
written notice from Executive of such breach.  Within 30 days of the initial
occurrence of any of the events listed in this section, Executive must provide
written notice to the Company of the occurrence of the event, and the Company
shall have 30 days following receipt of such notice during which it may remedy
the condition.  If such event is not remedied by the Company within such 30-day
period, Executive’s termination must be effective not later than 30 days
thereafter.  If (i) Executive fails to give such notice within the 30-day period
or (ii) the Company remedies the condition within the 30-day period or (iii)
Executive does not terminate his or her employment following an unremedied
condition within 30 days after the Company’s remedy period, then the occurrence
of such event shall not constitute Good Reason.


(f)    For purposes of this Agreement, “Subsidiary” means (i) any corporation,
foreign or domestic, in which the Company directly or indirectly owns 50% or
more of the issued and outstanding voting stock on an “as converted basis” or
(ii) any partnership, foreign or domestic, in which the Company owns a direct or
indirect interest equal to 50% or more of the outstanding equity interests.


(g)    The Severance Benefits are conditional upon, as applicable: (a) Executive
continuing to comply with Executive’s obligations under his Proprietary
Information, Inventions and Ethics Agreement during the period of time in which
Executive is receiving the Severance Benefits; (b) Executive delivering to the
Company an effective, general release of claims in favor of the Company in
substantially the form attached hereto as Exhibit A within 60 days following
Executive’s Separation from Service, provided that the Company may modify the
form of such release to comply with applicable law and in that event (modifying
the form to comply with applicable law) shall determine the form of such
release; and (c) Executive’s resignation from the Board, to be delivered and
effective no later than 48 hours after the date of Executive’s termination of
employment (or, if later, such later date as requested by the Board).


2

--------------------------------------------------------------------------------







(h)    Notwithstanding any other provision of this Agreement, in the event that
the Offer Letter and this Agreement are signed and not revoked or attempted to
be revoked by the Company, and Executive either (i) fails to meet the conditions
to employment set forth in the section of the Offer Letter entitled “Other
Agreements/Policies”, or (ii) fails to commence employment with the Company on
the Start Date, this Agreement and the Offer Letter shall be null and void and
no benefits of any kind shall be payable hereunder or thereunder.


2.
Welfare Benefits.



(a)    During the period that the Company is obligated to pay Executive
severance pay pursuant to Section 1(a) above (i.e., the 12-month period
following Executive’s Separation from Service) or, if sooner, until Executive
becomes entitled to Welfare Benefits (as defined below) under any plan
maintained by any entity employing Executive after Executive’s employment with
the Company or a Subsidiary terminates, the Company shall provide to Executive
(and his/her spouse and other qualified dependents) all Welfare Benefits that
Company provided to Executive (and his/her spouse and qualified dependents)
immediately prior to Executive’s termination. For purposes of this Agreement,
the term “Welfare Benefits” shall include, without limitation, all life, dental,
vision, health, accident and disability benefit plans, other similar welfare
plans, and any equivalent successor policy, plan, program or arrangement that
may now exist or be adopted hereafter by the Company or a Subsidiary that
provide reasonably equivalent Welfare Benefits in the aggregate as the
predecessor policy, plan, program or arrangement (and which policies, plans,
programs or arrangements may be freely modified or cancelled at any time by the
Company or a Subsidiary). Notwithstanding the foregoing, with respect to any
Welfare Benefits provided through an insurance policy, the Company’s obligation
to provide such Welfare Benefits following Executive’s termination shall be
limited by the terms of such policy; provided, however, that (i) the Company
shall make reasonable efforts (which efforts shall not include incurring
additional cost) to amend such policy to provide the continued coverage
described in this Section 2(a) and (ii) if such policy is not amended to provide
the continued coverage described in this Section 2(a), the Company shall pay
Executive the lesser of an amount equal to what Executive’s COBRA premiums would
have been or Executive’s cost of comparable replacement coverage.


(b)    If, prior to Executive’s termination, Executive was required to
contribute towards the cost of a Welfare Benefit as a condition of receiving
such Welfare Benefit, Executive may be required to continue contributing towards
the cost of such Welfare Benefit under the same terms and conditions as applied
to Executive immediately prior to such termination in order to receive such
Welfare Benefit.


(c)    In the event that the Company is required to provide continuation of
medical insurance coverage under COBRA (as defined below), then subject to
Executive’s timely election of continued medical insurance coverage in
accordance with the applicable provisions of state and federal law (commonly
referred to as “COBRA”), the Company will pay Executive’s COBRA premium payments
sufficient to continue Executive’s group coverage at its then current level
(including dependent coverage, if applicable) (the “COBRA Payments”) until the
earlier of (i) the duration of the period in which Executive and Executive’s
eligible dependents are enrolled in such COBRA coverage (and not otherwise
entitled to coverage by another employer’s group health plan) and (ii) 12 months
following the date of Separation from Service. If the Company’s health plan is
self-insured as opposed to fully insured, the amount of any COBRA Payments paid
by the Company shall be treated as taxable income to Executive.


3.    Other Employee Benefits. The benefits provided to Executive hereunder
shall not be affected by or reduced because of any other benefits (including,
but not limited to, salary, bonus, pension, stock option or stock purchase plan)
to which Executive may be entitled by reason of his or her employment with the
Company or any Subsidiary or the termination of his or her employment with the
Company or a Subsidiary, and no other such benefit by reason of such employment
shall be so affected or reduced because of the benefits bestowed by this
Agreement. Notwithstanding the foregoing, if Executive qualifies for severance
pay under Section 1 of this Agreement, such severance pay will be in lieu of,
and not in addition to, any other severance or other termination payments to
which Executive may be entitled under any other plan of, or arrangement with,
the Company.


4.    Withholding. All amounts payable by the Company hereunder shall be subject
to all federal, state, local and other withholdings and employment taxes as
required by applicable law.


5.    No Solicitation of Employees. Executive hereby agrees that for a period of
one year following the termination of Executive’s employment by or contractual
relationship with the Company, for whatever reason, Executive will not directly
or indirectly solicit, induce or influence any person who is engaged as an
employee or otherwise by the Company or its Subsidiaries to seek employment with
any other business, other than through general advertising not specifically
targeted at such person, nor will Executive provide any information regarding
employees of the Company or its Subsidiaries for the purpose of directly or
indirectly soliciting, inducing or influencing an employee of the Company or its
Subsidiaries to seek employment with


3

--------------------------------------------------------------------------------





any other business, including without limitation name, e-mail address, telephone
or fax numbers, job titles or compensation information, to the extent not
publicly available, to any third party without the prior written consent of the
Company, provided that, nothing herein shall prohibit Executive from serving as
an employment reference upon request.  Executive acknowledges that such
information is proprietary to the Company and that providing such information
for any unauthorized purpose, including without limitation the direct or
indirect solicitation of such employees for employment, is strictly prohibited,
and Executive further acknowledges that violation of this provision would result
in damage to the Company for which Executive may be held personally liable, and
Executive agrees that should Executive violate this provision, the Company may
obtain injunctive relief as well as actual, incidental, or punitive damages, if
appropriate.


6.    Arbitration of Claims. The following arbitration provisions shall apply to
any claim brought by Executive or the Company after the date of this Agreement
even if the facts upon which the claim is based arose prior to the execution of
this Agreement.


(a)    Claims Covered by this Agreement. To the maximum extent permitted by law,
the Company and Executive mutually consent to the resolution by arbitration of
all claims or causes of action that the Company may have against Executive or
that Executive may have against the Company or against its officers, directors,
employees, or agents in the capacity as such or otherwise (collectively
“claims”). The claims covered by this Agreement include, but are not limited to,
claims for breach of any contract or covenant (express or implied); tort claims;
claims for discrimination (including, but not limited to, race, sex, sexual
harassment, or any type of unlawful harassment, religion, national origin, age,
marital status, medical condition, disability or sexual orientation); claims for
wrongful termination in violation of public policy; and claims for violation of
any federal, state, or other governmental law, statute, regulation or ordinance,
including, but not limited to, all claims arising under Title VII of the Civil
Rights Act of 1969, as amended, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act, the California Fair Employment &
Housing Act, the California Labor Code, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Fair Labor Standards Act or Employee Retirement
Income Security Act.


(b)    Claims Not Covered by the Agreement. Any claims not subject to
arbitration under Section 6(a) above shall be subject to the Company’s
Arbitration Policy as in effect from time to time; provided that, as to claims
by either party for injunctive and/or other equitable relief, the parties
understand and agree that either party may seek and obtain relief from a court
of competent jurisdiction.


(c)     Required Notice of All Claims. The Company and Executive agree that the
aggrieved party must give written notice of any claim to the other party.
Written notice to the Company, or its officers, employees or agents shall be
sent to the Chairman of the Company’s Board of Directors. Executive will be
given notice at the last address recorded in his/her personnel file or such
other address as Executive may provide to the Company from time to time
following the date of this Agreement by a writing specifying that it is the
address for notice under this Agreement. The written notice shall identify and
describe the nature of all claims asserted and detail the facts upon which such
claims are based. The notice shall be sent to the other party by certified or
registered mail, return receipt requested.


(d)    Arbitration Procedures. The Company and Executive agree that, except as
provided in this Agreement, any arbitration shall be in accordance with and
under the auspices and the Employment Arbitration Rules of the American
Arbitration Association (hereinafter the “Arbitration Service”). The arbitration
shall take place in Santa Clara County, California, unless the parties mutually
agree to conduct the arbitration in a different location. The arbitrator shall
be selected by the mutual agreement of the parties. If the parties cannot agree
on a neutral arbitrator, Executive first, and then the Company, will alternately
strike names from a list provided by the Arbitration Service until only one name
remains. The arbitrator shall have exclusive authority to resolve any dispute
relating to the interpretation, applicability, enforceability or formation of
this Agreement, including but not limited to any claim that all or any part of
this Agreement is void or voidable. The arbitrator shall apply the applicable
statute of limitations to any claim, taking into account compliance with
subparagraph paragraph 6(c) of this Agreement. The arbitrator shall issue a
written opinion and award, which shall be signed and dated. The arbitrator shall
be permitted to award those remedies that are available under applicable law.
The arbitrator’s decision regarding the claims shall be final and binding upon
the parties. The arbitrator’s award shall be enforceable in any court having
jurisdiction thereof.


(e)    Acknowledgment of Jury Trial Waiver. Executive and the Company understand
that, by this Agreement, Executive and the Company is each waiving his or its
right, as applicable, to have a claim adjudicated by a court or jury. Any party
may be represented by an attorney or other representative selected by the party.


(f)    Arbitration Fees and Costs; Attorneys’ Fees. Executive will be required
to pay an arbitration fee to initiate the arbitration equal to what he/she would
be charged as a first appearance fee in court. The Company shall advance the
remaining fees and costs of the arbitrator. However, to the extent permissible
under the law, and following the arbitrator’s ruling on the matter, the
arbitrator may rule that the arbitrator’s fees and costs be distributed in an
alternative manner.


4

--------------------------------------------------------------------------------







(g)    Requirements for Modification or Revocation. This agreement to arbitrate
shall survive the termination of Executive’s employment with the Company. It can
only be revoked or modified by a writing signed by the parties that specifically
states an intent to revoke or modify this Agreement.


(h)    Consideration. Executive understands that the provisions for severance
pay as set forth herein and his or her continued employment with the Company are
consideration for his/her acceptance of these arbitration provisions. In
addition, the promises by the Company and by Executive to arbitrate claims,
rather than litigate them before courts or other bodies, provide consideration
for each other.


(i)    Violation of this Agreement. Should any party to this Agreement hereafter
institute any legal action or administrative proceeding against the other with
respect to any claim required to be arbitrated under this Agreement or pursue
any arbitral dispute by any method other than arbitration, the responding party
shall recover from the initiating party all damages, costs, expenses and
attorneys’ fees incurred as a result of such action.


7.    Entire Agreement; Effect of Prior Agreements. This is the complete
agreement of the parties on the subjects set forth herein, including severance
pay and arbitration of disputes. This Agreement, and the Offer Letter, supersede
any prior or contemporaneous oral or written understanding on such subjects. No
party is relying on any representations, oral or written, on the subject of the
effect, enforceability, or meaning of this Agreement, except as specifically set
forth in this Agreement. In the event of a conflict between any of the terms of
this Agreement and any of the terms of (i) any of the agreements related to any
equity awards granted to Executive, or (ii) the Offer Letter, the terms of this
Agreement shall prevail. Without limiting the generality of the foregoing, the
arbitration provisions of the arbitration policy, if any, accompanying the Offer
Letter shall be superseded by the arbitration provisions set forth in this
Agreement.


8.    Section 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Internal Revenue Code
of 1986, as amended, and the rules and regulations thereunder (the “Code”)
(“Section 409A”) provided under Treasury Regulations 1.409A 1(b)(4), 1.409A
1(b)(5) and 1.409A 1(b)(9), and this Agreement will be construed to the greatest
extent possible as consistent with those provisions and shall otherwise be
interpreted to comply with Section 409A. For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulation Section
1.409A 2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement (whether severance payments, reimbursements or otherwise)
shall be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder shall at all times be considered
a separate and distinct payment. To the extent that any reimbursement of
expenses or in-kind benefits provided to Executive under this Agreement are
subject to the provisions of Section 409A: (a) to be eligible to obtain
reimbursement for such expenses Executive must submit expense reports within
sixty (60) days after the expense is incurred, (b) any such reimbursements will
be paid as soon as administratively practicable in accordance with the Company’s
timing for expense reimbursement (but in all cases no later than December 31 of
the year following the year in which the expense was incurred in order to
maintain compliance with Section 409A), (c) the amount of expenses eligible for
such expense reimbursement or the in-kind benefits provided during a taxable
year of Executive shall not affect any expenses eligible for reimbursement or
in-kind benefits to be provided in any other taxable year, and (d) the right to
reimbursement or to in-kind benefits under this Agreement will not be subject to
liquidation or exchange for another benefit.


Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by the Company at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i), and if any of the
payments upon Separation from Service set forth herein and/or under any other
agreement with the Company are deemed to be “deferred compensation”, then to the
extent delayed commencement of any portion of such payments is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) and the
related adverse taxation under Section 409A, such payments shall not be provided
to Executive prior to the earliest of (i) the expiration of the six-month period
measured from the date of Executive’s Separation from Service with the Company,
(ii) the date of Executive’s death or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation. Upon the first business
day following the expiration of such applicable Section 409A(a)(2)(B)(i) period,
all payments deferred pursuant to this paragraph shall be paid in a lump sum to
Executive, and any remaining payments due shall be paid as otherwise provided
herein or in the applicable agreement. No interest shall be due on any amounts
so deferred.


9.    Amendment. This Agreement may not be amended without the prior written
consent of both Executive and the Company.


10.    No Right to Continued Employment. This Agreement does not constitute a
contract of employment, does not change the status of Executive’s employment and
does not change the Company’s policies regarding termination of


5

--------------------------------------------------------------------------------





employment. Nothing in this Agreement shall be deemed to give Executive the
right to be retained in the service of the Company or to deny the Company any
right it may have to discharge or demote Executive at any time. No provision of
this Agreement shall in any way limit, restrict or prohibit Executive’s right to
terminate employment with the Company or leave his position as a senior
executive.


11.    Severability. If a court or other body of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
that provision will be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, or, if it is not possible to so
adjust such provision, this Agreement shall be construed in all respects as if
such invalid or unenforceable provision were omitted. The invalidity and
unenforceability of any particular provision of this Agreement shall not affect
any other provision hereof, and all other provisions of the Agreement shall be
valid and enforceable to the fullest extent possible.


12.
Successors.



(a)The Company will require any successor, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


(b)    This Agreement shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees.


13.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard or reference
to the rules of conflicts of law that would require the application of the laws
of any other jurisdiction.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement,
effective as of the date set forth in the first paragraph hereof.


TIVO CORPORATION                    EXECUTIVE




By: _/s/ James E. Meyer___________________        By: _/s/ Dave
Shull____________________


Name: James E. Meyer, Board Chairman            Name:    Dave Shull


6

--------------------------------------------------------------------------------







Exhibit A
Release of Claims




7